IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ESTATE OF: JEAN GOODWIN,                   : No. 430 MAL 2021
DECEASED                                   :
                                           :
                                           : Petition for Allowance of Appeal
PETITION OF: LYNN S. NAGELE,               : from the Order of the Superior Court
EXECUTRIX OF THE ESTATE OF EDWIN           :
J. GOODWIN, DECEASED, NAMED                :
EXECUTOR OF JEAN GOODWIN'S                 :
ESTATE                                     :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of December, 2021, the Petition for Allowance of Appeal

is DENIED.